Exhibit 10.1

Execution Version

 

 

 

FIRST AMENDMENT

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of September 3, 2013

AMONG

OASIS PETROLEUM NORTH AMERICA LLC,

AS BORROWER,

THE GUARANTORS PARTY HERETO,

WELLS FARGO BANK, N.A.,

AS ADMINISTRATIVE AGENT,

AND

THE LENDERS PARTY HERETO

 

 

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“First Amendment”) dated as of September 3, 2013, is among OASIS PETROLEUM NORTH
AMERICA LLC, a Delaware limited liability company (the “Borrower”); the
Guarantors party hereto (the “Guarantors” and collectively with the Borrower,
the “Obligors”); each of the lenders party to the Credit Agreement referred to
below (collectively, the “Lenders”); and WELLS FARGO BANK, N.A., as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

R E C I T A L S

A. The Parent, OP LLC, the Borrower, the Administrative Agent and the Lenders
are parties to that certain Second Amended and Restated Credit Agreement dated
as of April 5, 2013 (the “Credit Agreement”), pursuant to which the Lenders have
made certain credit available to and on behalf of the Borrower.

B. The Borrower, the Guarantors, the Administrative Agent and the Lenders desire
to (i) amend certain provisions of the Credit Agreement as set forth herein,
(ii) provide for an increase in the Borrowing Base to $1,500,000,000.00 and
(iii) provide for an increase of the Aggregate Elected Commitment Amounts to
$1,500,000,000.00, in each case to be effective as of the First Amendment
Effective Date (as defined below).

C. The Borrower has requested that Capital One, National Association, Branch
Banking and Trust Company, HSBC Bank USA, N.A., and Regions Bank (each a “New
Lender” and, collectively, the “New Lenders”) become Lenders under the Credit
Agreement with a Maximum Credit Amount and Elected Commitment in the amount as
shown on Annex I to the Credit Agreement (as amended hereby).

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this First Amendment. Unless otherwise indicated, all section
references in this First Amendment refer to sections of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendments to Section 1.02.

(a) The definition of “Agreement” is hereby amended and restated as follows:

“Agreement” means this Second Amended and Restated Credit Agreement, as amended
by the First Amendment and as the same may be further amended or supplemented
from time to time.

 

1



--------------------------------------------------------------------------------

(b) The definition of “Acquisition Properties” is hereby added where
alphabetically appropriate to read as follows:

“Acquisition Properties” has the meaning assigned to such term in
Section 2.07(e)(ii).

(c) The definition of “First Amendment” is hereby added where alphabetically
appropriate to read as follows:

“First Amendment” means that certain First Amendment to Second Amended and
Restated Credit Agreement, dated as of September 3, 2013, among the Borrower,
the Guarantors, the Administrative Agent and the Lenders party thereto.

2.2 Amendment to Section 2.07(e). Section 2.07(e) is hereby amended and restated
in its entirety to read as follows:

(e) Reduction of Borrowing Base Upon Issuance of Senior Notes.

(i) Subject to Section 2.07(e)(ii) below, (x) if the Parent issues any Senior
Notes during the period between Scheduled Redetermination dates or not in
conjunction with an Interim Redetermination, then on the date on which such
Senior Notes are issued, the Borrowing Base then in effect shall be reduced by
an amount equal to the product of 0.25 multiplied by the stated principal amount
of such Senior Notes, and (y) the Borrowing Base as so reduced shall become the
new Borrowing Base immediately upon the date of such issuance, effective and
applicable to the Borrower, the Agents, the Issuing Bank and the Lenders on such
date until the next redetermination or modification thereof hereunder. For
purposes of this Section 2.07(e), if any such Debt is issued at a discount or
otherwise sold for less than “par”, the reduction shall be calculated based upon
the stated principal amount without reference to such discount.

(ii) The Borrowing Base reduction provided for in Section 2.07(e)(i) shall not
occur on the date such Senior Notes are issued if reasonably prior (and in any
event, at least two Business Days prior) to the issuance of such Senior Notes:

(A) The Borrower delivers written notice to the Administrative Agent and the
Lenders that the Credit Parties intend to issue such Senior Notes to finance all
or a portion of (x) a recent acquisition of Oil and Gas Properties for which the
acquired assets have not yet been included in the most recent redetermination of
the Borrowing Base or (y) a contemplated acquisition of Oil and Gas Properties
(such properties, the “Acquisition Properties”), which notice shall specify the
contemplated principal amount of such Senior Notes and the targeted closing date
of the issuance thereof;

 

2



--------------------------------------------------------------------------------

(B) The Borrower delivers to the Administrative Agent and the Lenders a Reserve
Report and such other Engineering Reports reasonably requested by the
Administrative Agent in form and with an “as of” date reasonably satisfactory to
the Administrative Agent which evaluates such Acquisition Properties; and

(C) The Borrower delivers to the Administrative Agent a certificate in form and
substance reasonably acceptable to the Administrative Agent stating that the
Borrower has a reasonable, good faith expectation that the value that the
Lenders will attribute to such Acquisition Properties in the first
redetermination of the Borrowing Base that becomes effective following the
consummation of such contemplated (or recently completed) acquisition will be
greater than or equal to 25% of the stated principal amount of such Senior
Notes;

Provided, that:

(1) the Borrowing Base shall, subject to clauses (2) and (3) below, be
redetermined giving pro forma effect to the acquisition of such Acquisition
Properties in accordance with the procedures set forth in Section 2.07(c) for an
Interim Redetermination, with such redetermined Borrowing Base to become
effective upon the later to occur of (x) the date the Credit Parties acquire
substantially all of such Acquisition Properties and (y) the date that is 30
days following the date on which the Lenders receive the applicable Engineering
Reports pursuant to clause (B) above or, in either case, such date thereafter as
reasonably practicable (provided that such redetermination shall not constitute
a Scheduled Redetermination or an Interim Redetermination requested by the
Borrower or the Majority Lenders);

(2) if (i) the Credit Parties do not acquire substantially all of such
Acquisition Properties for any reason prior to the date that is 90 days
following the Credit Parties’ issuance of such Senior Notes or (ii) any Credit
Party knows with reasonable certainty that the Credit Parties will not acquire
substantially all of such Acquisition Properties, then, subject to clause
(3) below, the redetermination referred to in the foregoing clause (1) shall not
be effective and the Borrowing Base shall be automatically reduced upon the
earlier to occur of the events described in clauses (i) and (ii) in accordance
with the procedures set forth in Section 2.07(e)(i) by an amount equal to 25% of
the stated principal amount of such Senior Notes;

(3) if upon consummation of such acquisition, the Credit Parties acquire at
least 85% but less than 95% of the total value of such Acquisition Properties
(as reasonably determined by the Administrative Agent), (i) the Borrowing Base
reduction provided for in the foregoing clause (2) shall not occur, (ii) the
redetermination referred to in the foregoing clause (1) shall not be effective
and (iii) the Borrowing Base shall be redetermined giving effect to the
Acquisition Properties actually acquired by the Credit

 

3



--------------------------------------------------------------------------------

Parties in accordance with the procedures set forth in Section 2.07(c) for an
Interim Redetermination, with such redetermined Borrowing Base to become
effective 15 days (or such longer period as is reasonably necessary) following
the date on which such acquisition is consummated (provided that such
redetermination shall not constitute a Scheduled Redetermination or an Interim
Redetermination requested by the Borrower or the Majority Lenders), provided
further, that this clause (3) shall only be given effect if the redetermination
referred to in clause (1) resulted in a Proposed Borrowing Base greater than or
equal to the Borrowing Base in effect immediately prior to such redetermination;

(4) the Borrower shall promptly (and in any event, within two Business Days)
provide the Administrative Agent with written notice upon the Borrower knowing
with reasonable certainty that the Credit Parties will not acquire substantially
all of the Acquisition Properties;

(5) for purposes of the foregoing clauses (1) and (2), “substantially all of
such Acquisition Properties” shall mean Oil and Gas Properties with a value (as
reasonably determined by the Administrative Agent) of not less than 95% of the
total value of all of such Acquisition Properties; and

(6) on the date that any such acquisition occurs, the Borrower shall deliver to
the Administrative Agent a certificate certifying (w) that attached to such
certificate are true, accurate and complete copies of the transaction documents
evidencing and governing the acquisition of such Acquisition Properties,
(x) that the Credit Parties have consummated such acquisition in accordance with
the terms of such documents, (y) as to which Acquisition Properties have been
acquired and which Acquisition Properties were not acquired, and (z) as to the
final purchase price for the Acquisition Properties after giving effect to all
adjustments thereto made at the closing of such acquisition (and specifying by
category and amount each such adjustment).

2.3 Amendment to Section 8.01(r). Section 8.01(r) is hereby amended by deleting
the reference to “Section 9.02(i)” and inserting in lieu thereof a reference to
“Section 9.02(j)”.

2.4 Amendment to Section 9.02(j)(vii). Section 9.02(j)(vii) is hereby amended
and restated in its entirety to read as follows:

(vii) such Senior Notes do not have any mandatory prepayment or redemption
provisions (other than customary change of control or asset sale tender offer
provisions) which would require a mandatory prepayment or redemption in priority
to the Indebtedness; provided that if such Senior Notes are issued to finance
all or a portion of a direct or indirect acquisition of Oil and Gas Properties,
such Senior Notes may contain mandatory prepayment or redemption provisions
providing for the repayment or redemption of such Senior Notes in the

 

4



--------------------------------------------------------------------------------

event that such acquisition is not consummated by a certain date in an amount
not to exceed the principal amount of such Senior Notes and any accrued interest
thereon through the prepayment or redemption date.

2.5 Amendment to Section 9.04(b). Section 9.04(b) is hereby amended by deleting
the reference to “Section 9.02(i)” and inserting in lieu thereof a reference to
“Section 9.02(j)”.

2.6 Replacement of Annex I. Annex I to the Credit Agreement is hereby replaced
in its entirety with Annex I attached hereto and Annex I attached hereto shall
be deemed to be attached as Annex I to the Credit Agreement. After giving effect
to this First Amendment and any Borrowings made on the First Amendment Effective
Date, (a) each Lender who holds Loans in an aggregate amount less than its
Applicable Percentage (after giving effect to this First Amendment) of all Loans
shall advance new Loans which shall be disbursed to the Administrative Agent and
used to repay Loans outstanding to each Lender who holds Loans in an aggregate
amount greater than its Applicable Percentage of all Loans, (b) each Lender’s
participation in each Letter of Credit, if any, shall be automatically adjusted
to equal its Applicable Percentage (after giving effect to this First
Amendment), (c) such other adjustments shall be made as the Administrative Agent
shall specify so that the Revolving Credit Exposure applicable to each Lender
equals its Applicable Percentage (after giving effect to this First Amendment)
of the aggregate Revolving Credit Exposure of all Lenders and (d) the Borrower
shall be required to make any break-funding payments required under Section 5.02
of the Credit Agreement resulting from the Loans and adjustments described in
this Section 2.6.

Section 3. Aggregate Elected Commitment Amounts. Pursuant to Section 2.06(c) of
the Credit Agreement, the Aggregate Elected Commitment Amounts shall be
increased to $1,500,000,000.00, effective as of the First Amendment Effective
Date, and the Borrower and the Lenders agree and acknowledge that the Elected
Commitment of each Lender shall be as more particularly set forth on Annex I
attached hereto and that each Lender shall be deemed to have executed and
delivered Exhibit G or Exhibit H, as applicable, attached to the Credit
Agreement pursuant to the terms thereof.

Section 4. Borrowing Base Redetermination. For the period from and including the
First Amendment Effective Date to but excluding the next Redetermination Date,
the amount of the Borrowing Base shall be equal to $1,500,000,000.00.
Notwithstanding the foregoing, the Borrowing Base may be subject to further
adjustments from time to time pursuant to Section 8.13(c) or Section 9.12(d).
For the avoidance of doubt, the redetermination herein shall constitute the
October 1, 2013 Scheduled Redetermination and the next Scheduled Redetermination
shall be the April 1, 2014 Scheduled Redetermination.

Section 5. New Lenders. Each New Lender hereby joins in, becomes a party to, and
agrees to comply with and be bound by the terms and conditions of the Credit
Agreement as amended hereby as a Lender thereunder and under each and every
other Loan Document to which any Lender is required to be bound by the Credit
Agreement as amended hereby, to the same extent as if such New Lender were an
original signatory thereto. Each New Lender hereby appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as amended hereby as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and

 

5



--------------------------------------------------------------------------------

discretion as are reasonably incidental thereto. Each New Lender represents and
warrants that (a) it has full power and authority, and has taken all action
necessary, to execute and deliver this First Amendment, to consummate the
transactions contemplated hereby and to become a party to, and a Lender under,
the Credit Agreement as amended hereby, (b) it has received a copy of the Credit
Agreement and copies of the most recent financial statements delivered pursuant
to Section 8.01 thereof, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this First Amendment and to become a Lender on the basis of which it has made
such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (c) from and after the First
Amendment Effective Date, it shall be a party to and be bound by the provisions
of the Credit Agreement as amended hereby and the other Loan Documents and have
the rights and obligations of a Lender thereunder.

Section 6. Conditions Precedent. This First Amendment shall become effective as
of the date when each of the following conditions is satisfied (or waived in
accordance with Section 12.02 of the Credit Agreement) (the “First Amendment
Effective Date”):

6.1 The Administrative Agent shall have received from each of the Lenders
(including the New Lenders), each Guarantor and the Borrower, counterparts (in
such number as may be requested by the Administrative Agent) of this First
Amendment signed on behalf of such Person.

6.2 The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the date hereof, including, without limitation, the
upfront fees described in Section 6.3.

6.3 Contemporaneously with the effectiveness of the increase of the Aggregate
Elected Commitment Amounts contained in Section 3 hereof, the Borrower shall pay
to the Administrative Agent, for the benefit of the Increasing Lenders (as
defined below), upfront fees in an aggregate amount for each such Increasing
Lender equal to 0.50% of the amount of such Increasing Lender’s Increased
Elected Commitment (as defined below). As used herein, “Increasing Lender” means
each Lender (including the New Lenders) whose Elected Commitment after giving
effect to the increase to the Aggregate Elected Commitment Amounts pursuant to
Section 3 exceeds such Lender’s Elected Commitment, if any, that was in effect
immediately prior to giving effect to the increase to the Aggregate Elected
Commitment Amounts pursuant to Section 3, and “Increased Elected Commitment”
means the amount of such excess.

6.4 No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this First Amendment.

6.5 The Administrative Agent shall have received the most recently prepared
Reserve Report for the Oil and Gas Properties of the Borrower and its
Subsidiaries, prepared as of July 1, 2013.

6.6 The Administrative Agent shall have received title information as the
Administrative Agent may reasonably require satisfactory to the Administrative
Agent setting forth the status of title to at least 80% of the total value of
the Oil and Gas Properties evaluated in the Reserve Report delivered pursuant to
Section 6.5.

 

6



--------------------------------------------------------------------------------

6.7 The Administrative Agent shall have received from the Borrower a duly
executed and notarized amendment and/or supplement to each mortgage which shall
be reasonably satisfactory to the Administrative Agent in form and substance. In
connection therewith, the Administrative Agent shall be reasonably satisfied
that the Security Instruments create first priority, perfected Liens (subject
only to Excepted Liens identified in clauses (a) to (d) and (f) of the
definition thereof, but subject to the provisos at the end of such definition)
on at least 80% of the total value of the Oil and Gas Properties evaluated in
the Reserve Report delivered pursuant to Section 6.5.

6.8 To the extent requested by a Lender (and to the extent such Lender’s Maximum
Credit Amount is changing after giving effect to this First Amendment), the
Administrative Agent shall have received duly executed Notes payable to each
Lender in a principal amount equal to its Maximum Credit Amount dated as of the
date hereof.

6.9 The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably require.

The Administrative Agent is hereby authorized and directed to declare this First
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 6 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.

Section 7. Miscellaneous.

7.1 Confirmation. The provisions of the Credit Agreement, as amended by this
First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment.

7.2 No Waiver. Neither the execution by the Administrative Agent or the Lenders
of this First Amendment, nor any other act or omission by the Administrative
Agent or the Lenders or their officers in connection herewith, shall be deemed a
waiver by the Administrative Agent or the Lenders of any Defaults or Events of
Default which may exist, which may have occurred prior to the date of the
effectiveness of this First Amendment or which may occur in the future under the
Credit Agreement and/or the other Loan Documents. Similarly, nothing contained
in this First Amendment shall directly or indirectly in any way whatsoever
either: (a) impair, prejudice or otherwise adversely affect the Administrative
Agent’s or the Lenders’ right at any time to exercise any right, privilege or
remedy in connection with the Loan Documents with respect to any Default or
Event of Default, (b) except as expressly provided herein, amend or alter any
provision of the Credit Agreement, the other Loan Documents, or any other
contract or instrument, or (c) constitute any course of dealing or other basis
for altering any obligation of the Borrower or any right, privilege or remedy of
the Administrative Agent or the Lenders under the Credit Agreement, the other
Loan Documents, or any other contract or instrument. Each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or any

 

7



--------------------------------------------------------------------------------

other word or words of similar import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference in any other Loan
Document to the Credit Agreement or any word or words of similar import shall be
and mean a reference to the Credit Agreement as amended hereby.

7.3 Ratification and Affirmation; Representations and Warranties. Each Obligor
hereby (a) acknowledges the terms of this First Amendment; (b) ratifies and
affirms its obligations under, and acknowledges its continued liability under,
each Loan Document to which it is a party and agrees that each Loan Document to
which it is a party remains in full force and effect as expressly amended hereby
and (c) represents and warrants to the Lenders that as of the date hereof, after
giving effect to the terms of this First Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct in all material respects (or, if already qualified by
materiality, Material Adverse Effect or a similar qualification, true and
correct in all respects), except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (or, if already qualified by materiality, Material Adverse
Effect or a similar qualification, true and correct in all respects) as of such
specified earlier date, (ii) no Default or Event of Default has occurred and is
continuing and (iii) no event or events have occurred which individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

7.4 Counterparts. This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by facsimile or email transmission
shall be effective as delivery of a manually executed counterpart hereof.

7.5 No Oral Agreement. This First Amendment, the Credit Agreement and the other
Loan Documents executed in connection herewith and therewith represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous, or unwritten oral agreements of the parties. There are no
subsequent oral agreements between the parties.

7.6 GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

7.7 Payment of Expenses. In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this First Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

7.8 Severability. Any provision of this First Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

8



--------------------------------------------------------------------------------

7.9 Successors and Assigns. This First Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

7.10 Loan Document. This First Amendment shall constitute a “Loan Document”
under and as defined in Section 1.02 of the Credit Agreement.

[SIGNATURES BEGIN NEXT PAGE]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.

 

BORROWER:     OASIS PETROLEUM NORTH AMERICA LLC     By:  

/s/ Michael Lou

    Name:   Michael Lou     Title:   Executive Vice President and Chief      
Financial Officer GUARANTORS:     OASIS PETROLEUM INC.     OASIS PETROLEUM LLC  
  OASIS PETROLEUM MARKETING LLC     OASIS WELL SERVICES LLC     OASIS MIDSTREAM
SERVICES LLC     By:  

/s/ Michael Lou

    Name:   Michael Lou     Title:   Executive Vice President and Chief      
Financial Officer

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT     AND LENDER:     WELLS FARGO BANK, N.A.,         as
Administrative Agent and as a Lender     By:  

/s/ Stephanie Harrell

    Name:   Stephanie Harrell     Title:   Assistant Vice President

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

LENDERS:     CITIBANK, N.A., as a Lender     By:  

/s/ Phil Ballard

    Name:  

Phil Ballard

    Title:  

Vice-President

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,     as a Lender By:  

/s/ Ryan Aman

Name:  

Ryan Aman

Title:  

Authorized Officer

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Mark Lumpkin, Jr.

Name:  

Mark Lumpkin, Jr.

Title:  

Authorized Signatory

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Nancy Mak

Name:  

Nancy Mak

Title:  

Senior Vice President

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Kathleen J. Bowen

Name:  

Kathleen J. Bowen

Title:  

Senior Vice President

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY., as a Lender By:  

/s/ Trudy Nelson

Name:  

Trudy Nelson

Title:  

Managing Director

By:  

/s/ Daria Mahoney

Name:  

Daria Mahoney

Title:  

Executive Director

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender By:  

/s/ Charles Hall

Name:  

Charles Hall

Title:  

Managing Director

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Lender By:  

/s/ Sanjay Remond

Name:  

Sanjay Remond

Title:  

Authorized Signatory

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:  

/s/ Joselin Fernandes

Name:  

Joselin Fernandes

Title:  

Associate Director

 

Banking Products Services, US

By:  

/s/ Darlene Arias

Name:  

Darlene Arias

Title:  

Director

 

Banking Products Services, US

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Mark E. Thompson

Name:  

Mark E. Thompson

Title:  

Senior Vice President

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

AMEGY BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Thomas Kleiderer

Name:  

Thomas Kleiderer

Title:  

Vice President

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

BOKF, NATIONAL ASSOCIATION DBA BANK OF TEXAS, as a Lender By:  

/s/ Mari Salazar

Name:  

Mari Salazar

Title:  

Senior Vice President

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ James Giordano

Name:  

James Giordano

Title:  

Vice President

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Paul J. Edmonds

Name:  

Paul J. Edmonds

Title:  

Senior Vice President

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:  

/s/ Robert Wainwright

Name:  

Robert Wainwright

Title:  

Vice President

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Michael Kutcher

Name:  

Michael Kutcher

Title:  

Assistant Vice President

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS AND ELECTED COMMITMENTS

Aggregate Maximum Credit Amounts and Aggregate Elected Commitment Amounts

 

Name of Lender

   Applicable
Percentage     Maximum
Credit Amount      Elected
Commitment  

Wells Fargo Bank, N.A.

     11.33333333 %    $ 283,333,333.33       $ 170,000,000.00   

Citibank, N.A.

     10.00000000 %    $ 250,000,000.00       $ 150,000,000.00   

JPMorgan Chase Bank, N.A.

     10.00000000 %    $ 250,000,000.00       $ 150,000,000.00   

Royal Bank of Canada

     9.00000000 %    $ 225,000,000.00       $ 135,000,000.00   

Capital One, National Association

     5.66666667 %    $ 141,666,666.67       $ 85,000,000.00   

Compass Bank

     5.66666667 %    $ 141,666,666.67       $ 85,000,000.00   

Canadian Imperial Bank Of Commerce, New York Agency

     5.66666667 %    $ 141,666,666.67       $ 85,000,000.00   

ING Capital LLC

     5.66666667 %    $ 141,666,666.67       $ 85,000,000.00   

The Royal Bank of Scotland plc

     5.66666667 %    $ 141,666,666.67       $ 85,000,000.00   

UBS Loan Finance LLC

     5.66666667 %    $ 141,666,666.67       $ 85,000,000.00   

U.S. Bank National Association

     5.66666667 %    $ 141,666,666.67       $ 85,000,000.00   

Amegy Bank National Association

     3.33333333 %    $ 83,333,333.33       $ 50,000,000.00   

BOKF, National Association DBA Bank of Texas

     3.33333333 %    $ 83,333,333.33       $ 50,000,000.00   

Branch Banking and Trust Company

     3.33333333 %    $ 83,333,333.33       $ 50,000,000.00   

Comerica Bank

     3.33333333 %    $ 83,333,333.33       $ 50,000,000.00   

HSBC Bank USA, N.A.

     3.33333333 %    $ 83,333,333.33       $ 50,000,000.00   

Regions Bank

     3.33333333 %    $ 83,333,333.33       $ 50,000,000.00      

 

 

   

 

 

    

 

 

 

TOTAL

     100.00 %    $ 2,500,000,000.00       $ 1,500,000,000.00      

 

 

   

 

 

    

 

 

 